Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed July 16, 2021.

3.	Claims 1-27 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed November 10, 2021 has been considered.

5.	The Preliminary Amendment filed November 22, 2021 has been acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-8, 11, and 13-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2016/0226732 A1).
INDEPENDENT:
As per claim 1,  Kim teaches an electronic device for an industrial electrical installation, comprising: 
at least one electrical equipment comprising control electronics with a memory and the memory of the control electronics comprises a parameter memory in which operating parameters of the electrical equipment are stored (see Kim, [0211]: “network devices 1102-1108 and access device 108 may each receive communication from other devices around network 1100, including the status of each of those devices, each network device within network 1100 may know the status of each other network device in the network 1100… Therefore, devices within the network 1100 may choose to send and receive/retrieve statuses directly with other devices within the network 1100 instead of communicating such information via cloud network 114”; and [0293]: “The device information 2250 may include status information corresponding to each network device. The information 2232 may include status information 2260 related to a status of one or more network devices connected to a network. The status information 2260 may be based on status data received from one or more network devices. The status information 2260 may include other status information about network devices, e.g., current information related to operation of each network device. For example, the status information may include a current value of a setting of a network device, a current value of an attribute of a network device, a current state of a network device, a current mode of a network device, a current value of a configuration of a network device, or combinations thereof. The information 2232 may include other information 2270 related to one or more network devices connected to a network”); and 
a communication module having a memory and being set up for data communication with the control electronics of the electrical equipment via a first communication link and for data communication with an external computer device via a second communication link (see Kim, [0023]: “Embodiments of the present invention may include a gateway device, comprising one or more processors, and a non-transitory machine-readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations. The operations may include… ”; and [0088]: “A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands. The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks”, emphasis added), 
wherein the memory of the control electronics of the electrical equipment stores a metadata record which contains access information and display information (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device…  wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities”, and [0211]: “When a network device receives status data from another network device on the device's local area network 1100, it may store that status data so that it may retrieve and use that status data at a later time”, emphasis added), 
wherein the access information enables the communication module to access the individual operating parameters stored in the parameter memory and the display information describes the intended display of the individual operating parameters stored in the parameter memory within a user interface (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device”, emphasis added), and 
wherein the communication module is arranged to receive the metadata record via the first communication link and to read the access information and the display information from the metadata record (see Kim, [0023]: “wherein the meta-information includes identifying information of the network device… determining a device specific interface object for the network device using the meta-information… wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities”, emphasis added), 
wherein the communication module is set up to query a number of operating parameters from the parameter memory of the control electronics via the access information via the first communication link and to store the queried operating parameters in the form of parameter data in the memory of the communication module (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device”; and [0335]: “The stored information may be retrieved in response to a request for information from the access device 2402”, emphasis added), and 
wherein the communication module is arranged to store the display information in the form of display data in the memory of the communication module (see Kim, [0293]: “The computing device 2200 may store information 2232 in the cache 2230. The information 2232 may be associated with one or more of the network devices. The information 2232 may include one or more criterion 2240 related to operation of one or more network devices (e.g., a network device). A criterion 2240 may include a criterion for operating one or more devices (e.g., an “operation criterion”)”; and [0335]: “The stored information may be retrieved in response to a request for information from the access device 2402”).

As per claim 25,  Kim teaches a communication module of an electronic device for an industrial electrical installation, which is set up for data communication via a first communication link with control electronics of an electrical equipment, wherein the control electronics of the electrical equipment has a memory and the memory of the control electronics comprises a parameter memory in which operating parameters of the electrical equipment are stored, and which is set up for data communication via a second communication link with an external computer device (see Kim, [0023]: “Embodiments of the present invention may include a gateway device, comprising one or more processors, and a non-transitory machine-readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations. The operations may include… ”; and [0088]: “A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands. The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks”, emphasis added), 
wherein the communication module is set up to receive, via the first communication link, a metadata record which is stored in the memory of the control electronics of the electrical equipment and contains access information and display information (see Kim, [0023]: “wherein the meta-information includes identifying information of the network device… determining a device specific interface object for the network device using the meta-information… wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities”, emphasis added), 
wherein the access information enables the communication module to access the individual operating parameters stored in the parameter memory and the display information describes the intended display of the individual operating parameters stored in the parameter memory within a user interface (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device”, emphasis added), 
wherein the communication module is arranged to read the access information and the display information from the metadata record (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device…  wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities”, and [0211]: “When a network device receives status data from another network device on the device's local area network 1100, it may store that status data so that it may retrieve and use that status data at a later time”, emphasis added), 
wherein the communication module is set up to query a number of operating parameters from the parameter memory of the control electronics via the access information via the first communication link and store the queried operating parameters in the form of parameter data in the memory of the communication module (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device”; and [0335]: “The stored information may be retrieved in response to a request for information from the access device 2402”, emphasis added), and 
wherein the communication module is arranged to store the display information in the form of display data in the memory of the communication module (see Kim, [0293]: “The computing device 2200 may store information 2232 in the cache 2230. The information 2232 may be associated with one or more of the network devices. The information 2232 may include one or more criterion 2240 related to operation of one or more network devices (e.g., a network device). A criterion 2240 may include a criterion for operating one or more devices (e.g., an “operation criterion”)”; and [0335]: “The stored information may be retrieved in response to a request for information from the access device 2402”).

As per claim 26,  Kim teaches a method for operating an electronic device for an industrial electrical installation, wherein the electronic device comprises at least one electrical equipment and a communication module, and the electrical equipment has control electronics with a memory and the memory of the control electronics comprises a parameter memory in which operating parameters of the electrical equipment are stored (see Kim, FIG. 5), and 
wherein the communication module has a memory and is set up for data communication with the control electronics of the electrical equipment via a first communication link and for data communication with an external computer device via a second communication link (see Kim, [0023]: “Embodiments of the present invention may include a gateway device, comprising one or more processors, and a non-transitory machine-readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations. The operations may include… ”; and [0088]: “A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands. The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks”, emphasis added), the method comprising: 
receiving a metadata record, which is stored in the memory of the control electronics of the electrical equipment and contains access information and display information, via the first communication link (see Kim, [0023]: “wherein the meta-information includes identifying information of the network device… determining a device specific interface object for the network device using the meta-information… wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities”, emphasis added), 
wherein the access information enables the communication module to access the individual operating parameters stored in the parameter memory and the display information describes the intended display of the individual operating parameters stored in the parameter memory within a user interface (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device”, emphasis added); 
reading the access information and the display information from the metadata record (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device…  wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities”, and [0211]: “When a network device receives status data from another network device on the device's local area network 1100, it may store that status data so that it may retrieve and use that status data at a later time”, emphasis added); 
querying a number of operating parameters from the parameter memory of the control electronics via the access information via the first communication link and storing the queried operating parameters in the form of parameter data in the memory of the communication module (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device, wherein the meta-information includes identifying information of the network device”; and [0335]: “The stored information may be retrieved in response to a request for information from the access device 2402”, emphasis added); and 
storing the display information in the form of display data in the memory of the communication module (see Kim, [0293]: “The computing device 2200 may store information 2232 in the cache 2230. The information 2232 may be associated with one or more of the network devices. The information 2232 may include one or more criterion 2240 related to operation of one or more network devices (e.g., a network device). A criterion 2240 may include a criterion for operating one or more devices (e.g., an “operation criterion”)”; and [0335]: “The stored information may be retrieved in response to a request for information from the access device 2402”).

DEPENDENT:
As per claim 2, which depends on claim 1, Kim further teaches wherein the communication module is arranged to transmit the queried operating parameters or a part thereof in a display corresponding to the display information to the external computer device via the second communication link using the parameter data and the display data (see Kim, [0003]: “Embodiments of the present invention may include a computer-implemented method, comprising receiving, at a computing device, a communication including a unique identifier for a network device connected to a network, using the unique identifier to determine a resource bundle for the network device, the resource bundle defining an interface module for the network device, wherein the interface module is configured to display one or more interface elements usable to control the network device”; [0149]: “To obtain the most updated status data of devices within network 500, cloud 114 may, upon receiving a request for status data related to network devices 502 and 504, transmit/send a communication 532 (e.g. request, query, etc.) for such status data to network devices 502 and 504 via gateway 110”; and [0323]: “In some embodiments, the operation 2316 performed based on the detected request may include searching the cache of the computing device 2304 for stored information associated with a device connected to a network. By searching the cache for information that may satisfy the detected request 2314, the computing device 2304 may be able to locate information satisfying the request 2314 without having to communicate, or forward, the request 2314 to other devices to retrieve information sought by the device 2302”).
As per claim 3, which depends on claim 1, Kim further teaches wherein the communication module is arranged to generate the user interface using the parameter data and the display data, and wherein the queried operating parameters or a part thereof are displayed within the user interface in accordance with the display information (see Kim, [0005]: “The operations may include receiving a communication including a unique identifier for a network device connected to a network, using the unique identifier to determine a resource bundle for the network device, the resource bundle defining an interface module for the network device, wherein the interface module is configured to display one or more interface elements usable to control the network device, and transmitting the resource bundle, wherein when the resource bundle is received, the resource bundle facilitates generating the interface module”; and [0539]: “The device directory 4002 can contain a list of devices that are known by the gateway 3910 to exist on the local area network (e.g., devices that are connected or that have been connected to the gateway 3910). For example, the device directory 4002 may include a separate record for each known device. The record for a device may include meta-information and control capabilities. The information for a device record may be used to display data related to that device to a user in the gateway device interface. Meta-information for a device may include identifying information of the device, a device specific interface object module indicating a device specific interface object for the device, usage statistics of the device, activity type, status or state of the device, or any other appropriate information that is exposed or published to the gateway device”).
As per claim 4, which depends on claim 1, Kim further teaches wherein the communication module is arranged to receive and evaluate a configuration command transmitted via the second communication link from the external computer device for configuring at least one configurable operating parameter, and to write-access the parameter memory of the control electronics of the electrical equipment via the access information via the first communication link and configure the configurable operating parameter in accordance with the configuration command (see Kim, [0171]: “The interface device 904 can interpret the network device control signal 912 and perform actions based on the contents of the network device control signal 912. The network device control signal 912 can include commands that can be performed by the interface device 904 itself. The network device control signal 912 can also include commands that are to be performed by the appliance 950. Commands that are to be performed by the appliance 950 can include commands like turn on or off, set a desired temperature (e.g., heat up or cool down to 215° F. or any other temperature), or other suitable commands depending on the particular appliance. The interface device 904 can interpret the network device control signal 912 and can send out a command 922, through the data connection 918 of the appliance interface 908, based on the network device control signal 912. The appliance 950 can then perform the command indicated in the network device control signal 912”).
As per claim 5, which depends on claim 1, Kim further teaches wherein the user interface is designed as at least one web page (see Kim, [0222]: “For example, the user can monitor and control network devices by interacting with a visual interface of the gateway 110 (i.e., a web page for gateway 110) and/or a visual interface rendered on display 1322 of the access device 108”), 
wherein the communication module comprises a web server adapted for data communication with the external computer device via the second communication link (see Kim, [0540]: “In some embodiments, when a web-based gateway graphical interface is used, a web server may send the information contained within the device directory 4002 to the access device 3908”), 
wherein the communication module is arranged to store the parameter data and the display data in a format readable by the web server in the memory of the communication module (see Kim, [0113]: “In some embodiments, the communication of the credentials, the network device information, and/or the access device information sent from the network device to the cloud network server may be in a Hypertext Transfer Protocol (HTTP) format, a Hypertext Transfer Protocol Secure (HTTPS) format, a secure Transmission Control Protocol (TCP) format, or the like. One of ordinary skill in the art will appreciate that other communication formats may be used to communicate between the network device and the cloud network server”), 
wherein the web server is set up to read in the parameter data and the display data and, via the parameter data and the display data, to generate the at least one web page which reproduces the operating parameters or a part thereof in a display corresponding to the display information, and wherein the web server is arranged to transmit the at least one web page to the external computer device (see Kim, [0128]: “The network 100 may enable a user to monitor and/or control operation of the devices 102 and 104. For example, a user may monitor and/or control operation of devices by interacting with a visual interface of the gateway 110 (i.e., a web page for gateway 110) and/or a visual interface rendered on a display of an access device, such as access device 108. In some embodiments, an application may be run on the access device. The application may cause the access device to present a graphical interface that includes a visual interface for each device accessible on the network 100”; and [0538]: “In some embodiments, the device directory 4002 can be a remote storage, database, cache, or other storage mechanism maintained by a web server that provides access to the web-based gateway device interface web page”).
As per claim 6, which depends on claim 1, Kim further teaches wherein the communication module is set up to store the parameter data and/or the display data in a standardized data format for web applications in JSON format and/or in an XML-based data format in the memory of the communication module (see Kim, [0553]: “The graphical content can include definitions of interactive control elements for the interface module. The resource bundle can include templates defining interactive control states for each of the interactive control elements or interface objects, language translations for tile text, any menus for the tile, and graphical content of the menus. In some examples, the resource bundle can define templates, text, and graphical content using a markup language, such as XML, HTML, or any other appropriate markup language”).
As per claim 7, which depends on claim 1, Kim further teaches wherein the metadata record contains the access information in the form of operating parameter memory addresses, and wherein each operating parameter memory address indicates the memory address of an operating parameter in the parameter memory (see Kim, [0385]: “In addition to address information, the cache 2602 can contain known status information 204 about each network device in the known device list 2720. When the application is run on the access device 108, the access device 108 can access the known status information in the cache 2602 to present a status display 2622”).
As per claim 8, which depends on claim 1, Kim further teaches wherein the metadata record comprises a plurality of data fields each containing access information and/or display information, and the metadata record has a nested structure with a plurality of nesting levels, wherein each data field is assigned to one of the nesting levels, and the nested structure of the metadata record, as part of the display information, describes the structure of the display of the operating parameters within the user interface (see Kim, [0023]: “wherein the meta-information includes identifying information of the network device, wherein the non-transitory machine-readable storage medium further contains instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including, determining a device specific interface object for the network device using the meta-information, determining one or more primary control capabilities corresponding to the network device, and transmitting a device specific interface object module and the one or more primary control capabilities, wherein the device specific interface object module and the one or more primary control capabilities facilitate display of a gateway device interface, wherein the gateway device interface displays the device specific interface object and a control object, wherein the control object allows control of the network device using the one or more primary control capabilities, and wherein the one or more primary control capabilities include less than all control capabilities of the network device that are provided in a proprietary interface of the network device”, and [0555]: “the gateway 3910 can send the meta-information of the network device 3902 to other network devices connected to the gateway 3910. The other network devices can utilize the meta-information, for example, to display information related to the network device 3902 in graphical interfaces associated with the devices”).
As per claim 11, which depends on claim 1, Kim further teaches wherein the computing power and/or storage capacity of the control electronics of the electrical equipment is limited in such a way that it: does not permit operation of a web server by the control electronics; and/or does not permit storage of the access information and/or the display information in a standardized data format for web applications, in particular in JSON format and/or in an XML-based data format, in the memory of the control electronics (see Kim, [0023]: “wherein the control object allows control of the network device using the one or more primary control capabilities, and wherein the one or more primary control capabilities include less than all control capabilities of the network device that are provided in a proprietary interface of the network device”; and [0553]: “The graphical content can include definitions of interactive control elements for the interface module. The resource bundle can include templates defining interactive control states for each of the interactive control elements or interface objects, language translations for tile text, any menus for the tile, and graphical content of the menus. In some examples, the resource bundle can define templates, text, and graphical content using a markup language, such as XML, HTML, or any other appropriate markup language”).
As per claim 13, which depends on claim 1, Kim further teaches wherein the electrical equipment is designed as an electrical energy supply device for the electrical energy supply of electrical components from an energy source (see Kim, [0158]: “The relay 810 may be controlled either manually using the power button 602 or remotely using wireless communication signals. For example, when the power button 602 is in an ON position, the relay 810 may be closed so that power is relayed from the plug 708 to the outlet 606. When the power button 602 is in an OFF position, the relay 810 may be opened so that current is unable to flow from the plug 708 to the outlet 606. As another example, an application or program running on an access device may transmit a signal that causes the relay 810 to be opened or closed”).
As per claim 14, which depends on claim 1, Kim further teaches wherein the electrical energy supply device is designed as a power supply unit and/or as a power supply unit of an industrial controller and/or of a programmable logic controller, and/or as a switched-mode power supply unit and/or as an uninterruptible power supply (UPS) (see Kim, [0742]: “Where components are described as being configured to perform certain operations, such configuration can be accomplished, for example, by designing electronic circuits or other hardware to perform the operation, by programming programmable electronic circuits (e.g., microprocessors, or other suitable electronic circuits) to perform the operation”).
As per claim 15, which depends on claim 1, Kim further teaches wherein the electrical equipment is designed as an electronic circuit breaker and/or as an overvoltage protection device (see Kim, [0167]: “The network device 600 further includes a driver 816, a switching power supply 812, and a voltage regulator 814”).
As per claim 16, which depends on claim 1, Kim further teaches wherein the electrical equipment is designed as a measuring transducer and/or relay and/or switch and/or optocoupler and/or isolation amplifier and/or current measuring device and/or rectifier and/or inverter and/or voltage converter (see Kim, [0158]: “The network device 600 further includes a relay 810. The relay 810 is a switch that controls whether power is relayed from the plug 708 to the outlet 606. The relay 810 may be controlled either manually using the power button 602 or remotely using wireless communication signals”).
As per claim 17, which depends on claim 1, Kim further teaches wherein the electrical equipment is designed as a field device of automation technology, in particular as a sensor and/or actuator of automation technology (see Kim, [0002]: “the present disclosure relates to initiating action(s) using an interface configured to control operation of IoT devices”; and [0089]: “For instance, the local area network can include network devices such as exterior motion sensors, exterior lighting (e.g., porch lights, walkway lights, security lights, or the like), garage door openers, sprinkler systems, or other network devices that are exterior to the user's home”).
As per claim 18, which depends on claim 1, Kim further teaches wherein the electrical equipment is adapted to be set up to be operated in the industrial electrical installation without the communication module (see Kim, [0152]: “The network device 600 may thus allow users to locally or remotely turn devices on or off from anywhere, program customized notifications, and/or change device status. The network device 600 may further allow a user to create custom schedules or have devices respond to sunrise or sunset”; and [0192]: “These techniques allow a user, whether located locally or remotely from the local area network, to access, monitor, and control all network devices in the local area network”).
As per claim 19, which depends on claim 1, Kim further teaches wherein the operating parameters include: an identifier of the operating means indicating the type of electrical equipment; and/or a designation of the electrical equipment; and/or an operating mode of the electrical equipment; and/ or an operating state of the electrical equipment; and/or a voltage and/or current at an input and/or at an output of the electrical equipment, in particular an input voltage and/or output voltage and/or input current and/or output current; and/or a consumed electrical power and/or an output electrical power; and/or a temperature of the electrical equipment; and/or a position indication of the electrical equipment; and/or an activation state and/or a type of password protection of the electrical equipment; and/or a threshold value for a warning and/or a threshold value for an emergency shutdown; and/or a state of charge and/or a remaining capacity of the electrical equipment (see Kim, [0545]: “the meta-information may include identifying information of the network device 3902, but may not include an actual device specific interface object module. For example, the identifying information may include a universally unique identifier, a MAC address, a serial number, make and model of the network device 3902, or other identifying information”).
As per claim 20, which depends on claim 1, Kim further teaches wherein the display information comprises information on a structure of the display of the operating parameters, in particular an arrangement and/or sequence of the display of the operating parameters, and/or a formatting of the display of the operating parameters on at least one display page readable by a user, in particular on a web page (see Kim, [0555]: “The other network devices can utilize the meta-information, for example, to display information related to the network device 3902 in graphical interfaces associated with the devices. For example, a network printer may receive meta-information related to a network-connected camera. A graphical interface used to display printer features and functionality may use the meta-information to display information related to the network-connected camera”).
As per claim 21, which depends on claim 1, Kim further teaches wherein the display information for part of the operating parameters or for all of the operating parameters in each case comprises information about: an operating parameter identifier indicating the type of the respective operating parameter; and/or a data type of the respective operating parameter; and/or a designation of the respective operating parameter; and/or a unit of measurement of the respective operating parameter; and/or a minimum and/or maximum numerical value of the respective operating parameter; and/or a step size of a numerical value of the respective operating parameter; and/or a numerical basis of a numerical value of the respective operating parameter; and/or a maximum length of a text of the respective operating parameter (see Kim, [0545]: “the meta-information may include identifying information of the network device 3902, but may not include an actual device specific interface object module. For example, the identifying information may include a universally unique identifier, a MAC address, a serial number, make and model of the network device 3902, or other identifying information).
As per claim 22, which depends on claim 1, Kim further teaches wherein the communication module is replaceable (see Kim, [0096]: “Accordingly, when multiple gateways are included in the home local area network, multiple logical networks associated with different network identifiers may be generated for the local area network. When the access device is located within range of both gateways in the local area network, there is no problem accessing both network devices due to the ability of the access device to perform local discovery techniques (e.g., universal plug and play (UPnP))”).
As per claim 23, which depends on claim 1, Kim further teaches wherein the communication module is arranged to be detachably connected to the electrical equipment to establish the first communication link (see Kim, [0023]: “The operations may include detecting a network device connected to the gateway device, wherein the gateway device provides communication routing for the network device, and probing the network device for meta-information and control capabilities of the network device, and a receiver configured to receive the meta-information and the control capabilities of the network device”).
As per claim 24, which depends on claim 1, Kim further teaches wherein the communication module is adapted to be plugged from the outside onto a housing of the electrical equipment via an electrical plug connection (see Kim, [0093]: “In some embodiments, a home local area network may include a single gateway, such as a router. A network device within the local area network may pair with or connect to the gateway and may obtain credentials from the gateway. For example, when the network device is powered on, a list of gateways that are detected by the network device may be displayed on an access device (e.g., via an application, program, or the like installed on and executed by the access device)”).
As per claim 27, which depends on claim 26, Kim further teaches computer program comprising program code, which is set up to perform the method when the computer program is executed by a computer (see Kim, [0085]: “A computer-program product may include code and/or machine-executable instructions that may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0226732 A1) in view of Yamagishi et al. (US 2018/0288468 A1).
As per claim 9, which depends on claim 1, although Kim further teaches stored meta-data records (see Independent claim rejections above), Kim does not explicitly teach wherein the metadata record is stored in the form of a character string.
Yamagishi teaches wherein the metadata record is stored in the form of a character string (see Yamagishi, [0133]: “That is, the quota domain identifier for identifying a storage area of the local cache that stores files of an application to be written in target AST metadata corresponds to the character string specified by the quotaDomain attribute of AST metadata”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Kim in view of Yamagishi so that the metadata record is stored in the form of a character string.  One would be motivated to do so because Kim teaches storing data (see Kim, [0347]: “Specifically, the process 2500 provides techniques for storing information (e.g., the information 832), such as criteria (e.g., criteria related to operation of devices), device information, status information, icons, meta-information, or interfaces) received from network devices (e.g., any of the network devices 302-308) and/or access devices (e.g., the access device 108) on a network. By implementing the process 2500, information received for communication from one device to another via a device (e.g., a router device) can be stored to improve response time for retrieving such information”).
As per claim 10, which depends on claim 1, although Yamagishi teaches a record having a syntax (see Yamagishi, [0133]: “by parsing (analyzing the syntax of) MPD metadata”), Kim and Yamagishi further do not explicitly teach wherein the metadata record has a syntax that does not require control characters to indicate a character string within the metadata record and/or does not require quotation marks within the metadata record and/or does not require quotation marks to indicate a character string within the metadata record.
However, these are negative elements.  What is not indicated in a syntax, is not generally taught in publications, but rather what is indicated.  Therefore, since neither Kim nor Yamagishi explicitly teach contrary to the above negative element claimed, this negative limitation is explicitly taught.
Furthermore, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The metadata record will have a syntax regardless of the data.  Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the invention was made to modify the system of Kim and Yamagishi because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0226732 A1) in view of Goodman et al. (US 2007/0171047 A1).
As per claim 12, which depends on claim 1, Kim does not explicitly teach wherein the control electronics operate at a clock frequency which is not greater than 250 MHz, in particular is not greater than 125 MHz, in particular is not greater than 100 MHz, in particular is not greater than 75 MHz, in particular is not greater than 50 MHz, and/or wherein the control electronics have a main memory which is not larger than 512 kB, in particular not larger than 256 kB, in particular not larger than 128 kB, in particular not larger than 64 kB, in particular not larger than 32 kB, and/or wherein the control electronics have a read-only memory which is not larger than 4096 kB, in particular is not larger than 2048 kB, in particular is not larger than 1024 kB, in particular is not larger than 512 kB, in particular is not larger than 256 kB.
Goodman teaches wherein the control electronics operate at a clock frequency which is not greater than 250 MHz (see Goodman , [0077]: “They provide for the acquisition and processing of radio frequency identification signals across all radio transmission frequencies including but not limited to 2.5 Ghz, 13 Mhz, 915 Mhz, and 125 Mhz for the purposes of uniquely identifying a person or an object”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Kim in view of Goodman so that the control electronics operate at a clock frequency which is not greater than 250 MHz.  One would be motivated to do so because Kim teaches of supporting radio frequencies (see Kim, [0296]: “Using a communications protocol(s), the communication module 2216 may support radio frequencies on which wireless enabled devices in the local area network can communicate”).


Conclusion
9.	For the reasons above, claims 1-27 have been rejected and remain pending.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443